UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6870


WILLIAM A. BREWER,

                Petitioner - Appellant,

          v.

B. WRIGHT, Senior Warden,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-00538-TSE-TCB)


Submitted:   October 29, 2013             Decided:   November 7, 2013


Before SHEDD, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William A. Brewer, Appellant Pro Se.   Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William A. Brewer seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.           28      U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent     “a     substantial    showing      of     the    denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Brewer has not made the requisite showing.                      Accordingly, we

deny Brewer’s motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                          We

dispense     with        oral   argument   because      the     facts    and     legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3